      Case: 1:13-cr-00703 Document #: 56 Filed: 06/21/19 Page 1 of 1 PageID #:1188
          Case: 19-2185    Document: 1-3         Filed: 06/20/2019    Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 June 20, 2019


 To:         Thomas G. Bruton
             Clerk of Court

 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 19-2185

                    Caption:
                    UNITED STATES OF AMERICA,
                    Plaintiff - Appellant

                    v.

                    ADEL DAOUD,
                    Defendant - Appellee

                    District Court No: 1:13-cr-00703-1
                    District Judge Sharon Johnson Coleman
                    Clerk/Agency Rep Thomas G. Bruton
                    Date NOA filed in District Court: 06/19/2019


 If you have any questions regarding this appeal, please call this office.
